ALMON, JUSTICE.
This is an appeal from a judgment entered on a stipulation of the parties. The judgment ordered appellants to execute a warranty deed returning appellee’s house and land which he had deeded to them pursuant to their agreement to care for him for life. It also ordered them to return the proceeds of a certificate of deposit which they had transferred from his name to theirs, less $2500.00 which they were to keep under the terms of the stipulation.
Appellants are represented by different counsel on appeal than they were at trial. Their only argument for reversal is that Code 1975, § 8-9-12, only allows the grant- or to annul conveyances of realty where “a material part of the consideration is the agreement of the grantee to support the grantor for life.” They argue that the judgment of the trial court improperly allowed appellee to void a contract for the payment of money in consideration of their agreement to support him for life.
This argument overlooks two crucial facts: 1) the complaint sought recovery of the certificate of deposit on the basis of fraud, not on the ground of a cancellation of a contract for support; 2) the judgment was entered on a stipulation of the parties ■ which resolved all of the issues raised in the complaint, and the appellants do not attack the stipulation as having been procured by fraud, duress, or mistake. Cf. Price v. American National Bank of Gadsden, 350 So.2d 328 (Ala.1977).
This appeal presents nothing for our review. The judgment of the trial court is affirmed.
AFFIRMED.
TORBERT, C.J., and FAULKNER, EM-BRY and ADAMS, JJ., concur.